1
2
3
4
5                                      UNITED STATES DISTRICT COURT
6                                   SOUTHERN DISTRICT OF CALIFORNIA
7    UNITED STATES OF AMERICA            ) No. 19-CR-3717-CAB
                                         )
8           Plaintiff,                   ) ORDER EXCLUDING TIME PURSUANT TO 18
                                         ) U.S.C. §3161
9     v.                                 )
                                         )
10                                       )
     MICHELLE GUADALUPE MALDONADO-FELIX, )
11                                       )
            Defendant.                   )
12
13
14   The Court hereby FINDS AS FOLLOWS:
15          1.      Defendant was scheduled to appear for an April 9, 2020 motion in limine hearing
16   and an April 20, 2020 jury trial, which the court has previously vacated and a Status Hearing is
17   currently set for May 15, 2020.
18          2.      On March 17, 2020, the Chief United States District Judge of the Southern District
19   of California entered an Order suspending jury trials and other proceedings scheduled to begin
20   before April 16, 2020. See Order of the Chief Judge No. 18, Suspension of Jury Trials and Other
21   Proceedings during the COVID-19 Public Emergency (March 17, 2020). This Order, which is hereby
22   incorporated by reference, was imposed based on (1) the state of emergency declared in
23   response to the spread of the coronavirus (COVID-19), (2) the restrictions on public gatherings
24
     recommended by the Centers for Disease Control and Prevention, (3) the lack of a quorum of
25
     grand jurors during the period of national emergency, and (4) restrictions on attorney visits
26
     imposed at the detention facilities. In light of the public health restrictions and in order to protect
27
     public safety and prevent the spread of the COVID-19 outbreak, the Court declared a judicial
28

                                                       1
1    emergency under 18 U.S.C. § 3174 and continued or suspended all jury trials, trial-specific

2    deadlines and other criminal proceedings, including sentencings, supervised release revocation

3    hearings, motion hearings, arraignments, plea hearings, misdemeanor bench trials, and all

4    proceedings under Federal Rule of Criminal Procedure 5.1, until April 16, 2020. On April 2, 2020,
5    the Ninth Circuit Judicial Council approved the District’s declaration of an emergency pursuant
6    to 18 U.S.C. § 3174 and further extended the emergency to April 17, 2021.
7           3.      Given the grave public-health concerns discussed in Order of the Chief Judge No.
8    18, the ends of justice served by a continuance in this case outweigh the best interest of the
9    public and defendant in a speedy trial.
10          4.      Failure to grant the continuance would be likely to make a continuation of the
11   proceeding impossible or result in a miscarriage of justice. Failure to continue the case would
12   also likely put counsel, parties, witnesses, and Court personnel at unnecessary risk.
13          5.      Due to the restrictions imposed by current public-health concerns it is also
14   unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within
15   the Speedy Trial Act time limits. Thus, denial of a continuance is likely to deny all counsel
16   reasonable time necessary for effective preparation, taking into account the exercise of due
17
     diligence.
18
            6.      There are several motions pending before the court, namely: defendants’ motions
19
     to suppress statements, suppress cell phone evidence, return property, and leave to file further
20
     motions as well as several motions in limine filed by both parties.
21
            Accordingly, the Court finds that there were facts that supported a continuance of the
22
     trial date or hearing date in this matter, and good cause for a finding of excludable time
23
     pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
24
25
26
27
28

                                                     2
1           THEREFORE, FOR GOOD CAUSE SHOWN:

2           The time period of April 9, 2020 to May 15, 2020, inclusive, is excluded in computing the

3    time within which the trial must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

4    and (h)(B)(iv). Nothing in this Order shall preclude a finding that other provisions of the Speedy
5    Trial Act dictate that additional time periods are excluded from the period within which trial
6    must commence. Moreover, the same provisions and/or other provisions of the Speedy Trial
7    Act may in the future authorize the exclusion of additional time periods from the period within
8    which trial must commence.
9
10           IT IS SO ORDERED.
11
12   DATED:4/8/2020
13
14                                                                                         x
                                                  HONORABLE CATHY ANN BENCIVENGO
15                                                United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
